Comment from Public Member Jonathan R. Siegel to Agency Appellate Systems
December 13, 2020
This is a good recommendation, but one important point seems to me to be omitted.
As the report notes, under 5 U.S.C. ยง 704 it is important whether an agency's regulations make
an internal agency appeal mandatory as a prerequisite to seeking judicial review and whether the
agency's regulations provide that while an internal appeal is sought, the agency's action shall be
inoperative. Accordingly, I think these points should be included in Recommendation 2.
The first point is perhaps included in Recommendation 2(k), but it could be clearer. The
second point does not appear to me to be included anywhere in Recommendation 2.
Accordingly, I propose, as an amendment, adding at the end of the current Recommendation 2,
"n. whether seeking agency appellate review automatically operates to stay the effectiveness of
the appealed agency action until the appeal is resolved, and, if not, how a party seeking agency
appellate review may request such a stay and the standards for deciding whether to grant it."
It might also be worth considering adding at the end of Recommendation 2(k), "including a clear
statement as to whether agency appellate review is a mandatory prerequisite to judicial review."
The latter proposal may not be necessary if others feel that it is comprehended in what
Recommendation 2(k) already says, but I think the recommendation could be a bit clearer. And
feel free to adjust the wording of either part of the proposed amendment.
Jon Siegel
Public Member

